251 S.W.3d 402 (2008)
Joseph BONCHANSKY, Appellant,
v.
Frances JORDAN, Respondent;
BDM Associates, LLC, Respondent.
No. WD 68253.
Missouri Court of Appeals, Western District.
May 6, 2008.
Daniel E. Hunt, Jefferson City, MO, for appellant.
Christopher P. Rackers, Jefferson City, MO, for respondent Jordan.
James A. Bingley, Bridgeton, MO, for respondent BDM Assoc.
Before PAUL M. SPINDEN, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

Order
PER CURIAM.
Joseph Bonchansky appeals a grant of summary judgment in favor of Frances Jordan and BDM Associates, LLC ("BDM"), on his petition alleging negligence against them and seeking damages for injuries he suffered while on their property.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding *403 of existing law. The judgment is affirmed. Rule 84.16(b).